Citation Nr: 0617268	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  99-02 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for tricompartment 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for medial instability 
of the left knee, currently evaluated as 10 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 1997, August 1998, and June 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

The veteran submitted evidence at a July 2005 hearing before 
the undersigned Veterans Law Judge, and specifically waived 
consideration by the RO.  See Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Nevertheless, the new evidence was considered by the RO in 
its most recent adjudication of these issues in January 2006.  

The veteran was service connected for his left knee 
disability in a rating decision dated in August 1976.  He 
applied for an increased rating in January 1995.  The 
requested increase was denied, and the veteran appealed.  In 
the course of his appeal, the RO, in its June 2004 rating 
decision, awarded a separate evaluation for medial 
instability of the left knee.  Even though the veteran has 
not specifically appealed the June 2004 rating decision, the 
Board considers that that award is inextricably intertwined 
with the initial request for an increased rating for left 
knee disability, and will therefore adjudicate it along with 
the originally appealed increased rating denial.  

At his July 2005 hearing, the veteran contended that the 
effective date of the newly awarded separate rating for 
medial instability of the left knee should be in 1995, not 
January 7, 2004, as assigned by the RO in its June 2004 
rating decision.  The Board construes this as an informal 
claim for an earlier effective date, and refers it to the RO 
for appropriate action.




FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran's tricompartment chondromalacia of the left 
knee is evidenced by extension to zero degrees and flexion to 
125 degrees, without functional loss that amounts to greater 
loss of motion.

3.  The veteran has slight medial instability of the left 
knee.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2005).

2.  The criteria for an increased rating for the veteran's 
tricompartment chondromalacia of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5259 (2005).

3.  The criteria for an increased evaluation for the 
veteran's medial instability of the left knee have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The veteran served in the continental United States as an Air 
Force personal affairs specialist, with no foreign or combat 
duty.  He avers that his duties included what he contends 
were traumatizing experiences while acting as a "casualty 
officer."  In an October 1997 statement listing what he 
considered to be stressors, the veteran noted that he was 
responsible for reporting and processing casualty 
notification to higher authority and to primary and secondary 
next of kin.  He averred personal visits to next of kin, and 
accompanying remains to final interment.  At his hearing, the 
veteran testified that, occasionally, he had to go to the 
morgue to identify remains of service members.  The veteran's 
service performance reports, which listed his specific duties 
for each reporting period, are of record.  They show that he 
performed exceptionally well in a variety of listed routine 
administrative/personnel duties; there was no mention of 
casualty assistance calls, escort duties, or identification 
of remains.

Since the veteran submitted his claim of service connection 
for PTSD, he has been afforded two VA PTSD examinations, in 
May 1999, and in January 2004.  Both examinations were 
conducted by the same physician.  The examiner recounted the 
veteran's medical and social history, including averred 
stressful events in service, and a "traumatic" divorce.  
Following each examination, a diagnosis was made utilizing 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) criteria.  
The DSM-IV Axis I (clinical disorders and other conditions 
that may be a focus of clinical attention) diagnosis was 
anxiety disorder, not otherwise specified, with features of 
PTSD.  The January 2004 examination noted that further 
diagnostic tests did not seem to be needed, and that the 
veteran did not feel the need at the time to pursue any 
further psychiatric treatment and/or medication.  Asked at 
his hearing if he was undergoing or had undergone any 
treatment for PTSD, the veteran answered that he had not, and 
that he had only undergone therapy that was related to his 
marital problems. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders - Fourth Edition 
(DSM-IV), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).

Here, there is no definitive diagnosis of PTSD, which is the 
predicate to establishing service connection.  Without a 
current diagnosis of PTSD, the analysis ends, and service 
connection cannot be granted.  See Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995) (evidence must establish that the 
claimant currently has the claimed disability).  Here, it has 
been noted that the veteran's psychiatric picture includes 
features of PTSD, but PTSD has not been diagnosed in 
accordance with DSM-IV.  

The only evidence of record supportive of the veteran's claim 
that he has a diagnosis of PTSD consists of the lay 
statements of the veteran himself.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion or diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but, absent a current diagnosis, the Board cannot award 
service connection for PTSD and the benefit-of-the-doubt 
doctrine cannot be applied.  The preponderance of the 
evidence is against the claim.

II.  Left knee

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's left knee has undergone repeated evaluation 
over the years.  The Board has reviewed all of the medical 
treatment records on file, but, since it is the present level 
of disability that is of primary concern, only the most 
recent will be discussed here.  

The report of a September 2004 examination given in the 
course of a routine visit to the VA Medical Center (VAMC) in 
Nashville, reported that the veteran complained of 
significant left knee pain.  There was no swelling or 
effusion.  There was moderate crepitus.  Range of motion was 
reported as being from zero to 130 degrees.  The knee was 
stable to anterior, posterior, varus, and valgus stress.  
There was no joint line tenderness.

The report of a March 2005 examination, given in the course 
of another routine visit, reported that the veteran had a 
normal gait.  There was tenderness about the medial joint 
line.  Range of motion of the left knee was from zero to 135 
degrees.  There was no instability of his knee.  X-rays 
showed extensive medial joint space narrowing and some 
lateral joint space narrowing with lateral osteophytes.  

In a follow-up visit for left knee pain in January 2006, the 
veteran reportedly had a minimal limp.  There was no 
effusion.  Alignment was normal.  The left knee was stable to 
varus and valgus.  There was tenderness to palpation along 
the medial and lateral joint lines, lateral more so than 
medial.  There was no instability with Lachman maneuver, but 
there was a positive McMurray test, indicative of meniscal 
injury.  The veteran exhibited pain with deep knee flexion.  
Range of motion of the left knee was from zero to 125 
degrees.  Patella tracking was normal, and strength of his 
knee extensors was 5/5.  

The veteran's left knee tricompartment chondromalacia has 
been rated utilizing Diagnostic Code 5259, removal of 
semilunar cartilage.  38 C.F.R. § 3.71a.  Under Diagnostic 
Code 5259, the only rating assignable is the 10 percent 
currently assigned.  Other diagnostic codes would have to be 
used in order to award a higher disability rating.  
Diagnostic Code 5256 is only for application when there is 
ankylosis of the knee, which is not shown here.  Diagnostic 
Code 5257 is not for application here because it has been 
used to separately rate the veteran's medial instability, 
which will be addressed next.  A higher, 20 percent, 
evaluation would be for application under Diagnostic Code 
5258 if it were shown that there was dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  The medical evidence of record does 
not show this; Diagnostic Code 5258 is therefore not for 
application here.

A higher evaluation based on limitation of motion would 
require either that flexion is limited to 30 degrees, or that 
extension is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Alternatively, a higher 
combined evaluation would be for application if flexion was 
limited to 45 degrees, and extension was limited to 10 
degrees.  Examination has consistently shown no limitation to 
extension of the left knee.  The veteran's most recent 
evaluation showed flexion of the left knee was limited to 125 
degrees.  Neither extension nor flexion is compensable under 
Diagnostic Codes 5260 and 5261, and neither, therefore, is 
for application here.  As for functional losses due to 
problems such as pain, which the veteran has reported, there 
has been no indication that the veteran experiences such 
losses to the degree that his disability could be equated to 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  Consequently, no increase in rating 
is warranted based on functional impairment equated to 
limitation of motion.  Additionally, because compensable 
ratings under Diagnostic Code 5260 or 5261 are not 
assignable, there is no basis for awarding a rating for 
limitation of flexion separate from a rating for limitation 
of extension.

Finally, Diagnostic Code 5262 is not for application because 
there is no showing of nonunion or malunion of the tibia or 
fibula.  A higher award for the veteran's tricompartment 
chondromalacia of the left knee is not warranted under any 
applicable diagnostic codes.

The veteran's left knee medial instability is rated utilizing 
Diagnostic Code 5257, other impairment of the knee evidenced 
by recurrent subluxation or lateral instability.  38 C.F.R. § 
3.71a.  Under Diagnostic Code 5257, a 10 percent rating is 
for application when there is slight impairment.  A 20 
percent rating is for application when there is moderate 
impairment.  A 30 percent rating is for application when 
there is severe impairment.

Here, the report of the September 2004 examination showed 
that the left knee was stable to anterior, posterior, varus, 
and valgus stress.  The March 2005 examiner reported that 
there was no instability to the veteran's left knee.  In 
January 2006, the left knee was stable to varus and valgus.  
There was no instability with Lachman maneuver.  None of the 
examiners reported any complaints or evidence of locking.  
There is nothing in the medical evidence of record showing 
anything more serious than a slight impairment due to 
instability, as would be required for a higher rating.  A 
higher award under Diagnostic Code 5257 is therefore not 
warranted.  

On the basis of the above analysis, and after consideration 
of all the evidence, the Board finds that the preponderance 
of the evidence is against the claim.  The evidence shows 
that the disability picture more nearly approximates the 
criteria required for currently assigned 10 percent rating 
for each of these two service-connected knee disabilities, 
and a higher rating is not warranted for either.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2005.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The Board notes that the RO did not 
specifically notify the veteran of what the evidence must 
show to establish entitlement to an increased rating for his 
service-connected left knee disability.  However, the Board 
determines from the language of the veteran's request for an 
increased rating that he clearly understood that it was 
necessary to show that his disability had worsened in order 
to be awarded an increased rating.  Additionally, the veteran 
was provided the rating criteria regarding knee disabilities, 
which put him on notice of what requirements had to be met in 
order to obtain higher ratings.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claims.  The RO provided 
a statement of the case (SOC) and three supplemental 
statements of the case (SSOCs) reporting the results of its 
reviews, and the text of the relevant portions of the VA 
regulations.  

Additionally, while the notification did not include the 
criteria for a rating for the knee or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the veteran had already been apprised in the 
SOC of the essentials of evaluative rating, and, in the 
SSOCs, of the specific criteria for rating the knee.  
Further, following the Court's decision in Dingess/Hartman, 
the RO provided the veteran with a detailed notification 
regarding evaluation of disabilities, and of effective dates.  
Consequently, a remand for notification is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, as well as his 
service personnel records showing his assigned duties, and 
secured multiple examinations in order to ascertain the 
severity of his disability and to determine whether or not he 
had a diagnosis of PTSD.  VA has no duty to inform or assist 
that was unmet.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to an increased rating for tricompartment 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased rating for medial instability of 
the left knee, currently evaluated as 10 percent disabling, 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


